Citation Nr: 1749553	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to an increased disability rating in excess of 10 percent for service-connected cervical spine injury.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to August 1990 and June 1993 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.

The issues of new and material evidence to reopen the claims of entitlement to service connection for a right knee and a right shoulder disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Pes planus was noted upon entry into active military service.  

2.  The competent medical evidence of record indicates that the Veteran's bilateral pes planus was as likely as not aggravated by her military service.  
3.  The Veteran's cervical spine injury has not manifested in forward flexion of the cervical spine to greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).

2.  The criteria for a disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor her representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  Although the Board is remanding in part in order for the RO to obtain outstanding VA treatment records identified by the Veteran, the missing records do not prejudice the Veteran as to the Board's adjudication of the claims for service connection for bilateral foot condition and increased disability rating for service-connected cervical spine disability.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records as to the claims decided below. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in February 2006, August 2009, August 2011, and December 2016.  The examiners reviewed the medical evidence of record in conjunction with the examination and conducted thorough medical examinations of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection for a Bilateral Foot Disorder

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Additionally, a veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089 (2004).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's July 1989 entry examination reflects that she had a pre-existing pes planus disability upon entry to military service.  Service treatment records show complaints of bilateral foot pain.  A September 1994 service treatment record reflects a diagnosis of plantar fasciitis of the left foot, with a 5 out of 10 pain to palpation of the tibialis anterior noted.  The service treatment records show that the Veteran has a 5-year history of bilateral plantar arch strain all the way back to November 1989.  Service treatment notes indicate tenderness of the feet and irritation to the head of the left first metatarsal.  The Veteran reported that her feet hurt when she walks fast and the only shoes that do not make them hurt are sneakers.

Post-service VA treatment records reflect treatment for bilateral plantar fasciitis.

In August 2011, the Veteran underwent a VA examination of the feet.  The examiner diagnosed the Veteran with congenital pes planus and plantar fasciitis, resolved without objective residual.  The examiner opined that the Veteran's pes planus pre-existed military service and was not caused by service or plantar fasciitis, stating there is no objective evidence of aggravation beyond natural progression by service.

In November 2016, the Veteran underwent a private examination of the feet.  The examiner, a registered nurse, reviewed and analyzed the Veteran's claims folder.  The examiner explained that excessive stretching of the plantar fascia (the long thick ligament that runs along the bottom of the foot from the heel to the forefoot) causes plantar fasciitis, which is usually due to excessive pronation (flat feet).  Radiographic studies are not indicated for the diagnosis of plantar fasciitis, but are usually performed to rule out alternative causes if symptoms persist after initial management.  However, no in-service x-rays were taken.  A May 2008 x-ray of the right foot showed evidence of a plantar calcaneal spur (heel spur).  Heel spurs are frequently associated with plantar fasciitis because stretching of the plantar fascia can cause heel spurs, an abnormal growth in the heel bone due to calcium deposits that form when the plantar fascia pulls away from the heel.  The Veteran was found fit for duty after the disclosure of her pes planus condition was determined to be mild and asymptomatic at the time of enlistment.  The Veteran's foot condition did not become symptomatic until after enlisting in the military.  Aggravation is indicated by an increase in severity or frequency of signs or symptoms, which are evidenced by the Veteran's foot pain during active duty.  The examiner opined that in-service physical training placed the Veteran at an increased risk for aggravation of her pes planus, which more likely than not contributed to her plantar fasciitis condition and subsequent heel spur.

The overall evidence appears to be in relative equipoise as to whether the claimed bilateral foot condition is related to or aggravated by service.  Resolving the issue in favor of the Veteran, the Board finds that service connection for the bilateral foot condition is warranted.  Thus, the benefit sought on appeal is granted.

III.  Increased Rating for Service-Connected Cervical Spine Condition

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

For musculoskeletal disorders, if functional loss is alleged due to pain, or if the service-connected disability involves a joint rated on limitation of motion, the Board must consider whether a higher rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board will reconsider the evidence while making sure to evaluate findings in the record regarding functional loss.

The Veteran seeks a higher disability rating for her cervical spine injury, which is currently rated as 10 percent.  Under the applicable criteria, a cervical injury is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.

A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2017).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), see also Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

After a full review of the record, the Board concludes that a rating in excess of 10 percent for the cervical spine is not warranted.

In the February 2006 VA examination, the Veteran reported suffering from neck pain since 1995, feeling stiffness along with recurrent muscle tightness.  She stated that the pain is constant and travels to his right arm.  She rated the pain at a 7 out of 10 in terms of intensity.  The Veteran admitted that the pain is often elicited by physical activity and stress but is relieved by medications such as Motrin, the use of heating pads, and a TENS unit.  The Veteran reported that her condition does not cause incapacitation and does not result in any time lost from work.  

Upon physical examination, the examiner noted the Veteran's posture and gait were within normal limits and she does not require an assistive device for ambulation.  Inspection of the spine revealed a normal head position with symmetry in appearance with no symmetry of spinal motion, and with normal curvatures of the spine.  There was no evidence of radiating pain on movement, evidence of muscle spasm or tenderness, nor evidence of ankylosis of the spine.  The Veteran's range of motion showed flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right rotation to 80 degrees, and left rotation to 80 degrees.  There were no additional limitations to joint function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  There were no signs of intervertebral disc syndrome (IVDS).  X-ray findings of the cervical spine were within normal limits.  Based upon these findings, the examiner diagnosed the Veteran with a cervical spine disorder.

In the August 2009 VA examination, the Veteran reported her neck pain getting worse.  She described the neck pain as constant, dull, and sharp with it being 8 out of 10 in terms of intensity.  The Veteran denied radiation of pain to her bilateral upper extremities, as well as tingling or numbness sensations or incapacitating episodes of back pain in the past 12 months.  The Veteran reported daily neck flare-ups that are sharp and dull in nature that happen with repeated neck movements when she drives long distances.  The Veteran reported no loss of work and being able to manage activities of daily living.  No associated features or symptoms were reported.  

Upon examination, it was noted that walking was not impaired, and the Veteran's posture, gait, head position, and spine curvature were all normal.  The Veteran's range of motion showed flexion to 40 degrees, extension to 40 degrees, left lateral flexion to 35 degrees, right lateral flexion to 40 degrees, left lateral rotation to 60 degrees, and right lateral rotation to 50 degrees.  In the repetition test, the Veteran experienced pain on bilateral flexion towards the end with no further reduction of motion and pain on bilateral rotation towards the end with no further reduction of motion, but the remainder of movements failed to cause pain or any further decrease in motion.  Mild tenderness was found in the lower cervical spine area, but there was no muscle spasm, postural abnormalities, or ankylosis.  The examiner found there was no loss of function from pain, fatigue, weakness, lack of endurance, or incoordination, and her x-rays from May 2009 show her spine series within normal limits.

In August 2011 VA examination, the Veteran was afforded an additional VA examination.  She Veteran reported moderate flare-ups every 2 to 3 months, lasting 1 to 2 days.  The Veteran's range of motion showed flexion to 40 degrees, extension to 45 degrees or greater, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 70 degrees.  There was no objective evidence of painful motion, and the Veteran could perform the repetitive use test without any additional limitation or functional loss.  The examiner noted pain on movement and localized tenderness, but no guarding or muscle spasm.  The examiner indicated that the Veteran does not have IVDS of the cervical spine.  Imaging studies do not document any arthritis or vertebral fractures, and an August 2011 x-ray impression showed a normal cervical spine.  The Veteran's cervical spine condition does not impact her ability to work.

In the December 2016 VA examination, the Veteran reported an intermittent pain or tightness with turning her neck and takes Meloxicam with moderate relief.  The Veteran denied any epidural steroid injections or surgery to the neck.  The Veteran also admitted to not having any flare-ups or functional loss or impairment, regardless of repetitive use.  Since the Veteran does not report any flare-ups, an assessment of the impact of flare-ups was not necessary.  The Veteran's range of motion showed flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 70 degrees.  The examiner noted that the range of motion does not contribute to functional loss.  Pain was noted on right and left lateral rotation during the exam, but failed to result in or cause functional loss.  There was no evidence of pain with weight-bearing; pain on non-weight-bearing cannot be performed on a neck exam.  There was also no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran is able to perform repetitive use testing without any additional loss of function or range of motion after three repetitions.  There was no evidence of pain on passive range of motion testing.  The examiner determined that pain, weakness, fatigability or incoordination do not significantly limit the Veteran's functional ability with repeated use over a period of time.  There was no guarding or muscle spasm, no ankylosis, no other neurological abnormalities, and no functional impairment of the extremities.  Imaging studies showed no arthritis documented and the 2009 and 2011 x-rays are unremarkable.  The examiner noted that the Veteran is capable of work with significant accommodation or positioning and frequent rest breaks.

The Veteran has generally advanced that she has constant pain and stiffness in the cervical spine.  While the Veteran is competent to report symptoms of the cervical spine disability, to include pain, limitation of motion, and stiffness, the Board finds that the VA examination reports, which include specific range of motion measurements and findings, including notations of where painful motion begins, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.

To alternatively consider the general assertion of constant pain as evidence of pain throughout cervical spine range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The VA examination reports showed no ankylosis of the cervical spine.  In this case, the 10 percent rating assigned for the cervical spine disability fully contemplates the functional limitation resulting from neck pain.

Moreover, the evidence shows there was no cervical muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The weight of the evidence demonstrates that the cervical spine disability did not more nearly approximate forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour so as to warrant a rating of 20 percent.  38 C.F.R. § 4.71a, General Rating Formula.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating.  Mitchell, 25 Vet. App. 32.  For these reasons, the preponderance of the evidence weighs against a finding that the cervical spine disability more closely approximates the next higher rating of 10 percent under the General Rating Formula.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.

The Board further finds that a 20 percent disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The February 2006 and the August 2011 VA examination reports specifically note that the Veteran does not have a diagnosis for IVDS and none of the VA examination reports note any incapacitating episodes. The Board finds that the weight of the evidence of record is against finding that the cervical spine disability was manifested by at least 2 weeks but less than 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12-month period as required for a higher rating, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The examiners did not mention any neurologic abnormalities or findings related to the service-connected cervical spine disability.  Specifically, the examiners reported that muscle strength testing, reflex testing, and sensory testing results all showed normal results.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that a separate neurological disability rating, as it applies to her service-connected cervical spine disability is warranted.  

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003; however, such is not warranted in this case.  All three examiners found no evidence that the Veteran suffers from degenerative joint disease of the cervical spine. As such, DC 5003 would not assist the Veteran in obtaining a higher disability rating.  See 38 C.F.R. § 4.71a, DC 5003.

As noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period.  

The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected cervical spine disability has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 10 percent for a cervical spine injury, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a bilateral foot disorder is granted.

An increased rating in excess of 10 percent for service-connected cervical spine injury is denied.


REMAND

The Board finds a remand is needed for further development and due process matters regarding the issues on appeal.

In July 2009, the Veteran submitted two Statement in Support of Claim forms identifying VA medical centers (VAMCs) where she received treatment: Decatur, Georgia, from January 1, 2000, to December 31, 2001; Winston-Salem, North Carolina, from December 21, 2001, to March 31, 2005; Fargo, North Dakota, from April 1, 2007, to June 27, 2008; and Amarillo, Texas, from September 1, 2008, to October 31, 2008.  The Veteran's representative raised this issue again in a statement attached to the VA Form 9 Appeal to the Board filed in June 2012.  The VA medical records from Fargo VAMC and Amarillo VAMC were obtained and made part of the record in July 2017, and the Veteran waived the right to RO review in October 2017.  However, there is no indication in the claims file as to whether the VA medical records from Decatur VAMC and Winston-Salem VAMC have been sought out or are missing and otherwise unattainable.  38 C.F.R. § 3.159(c).

The Veteran's claim for a TDIU is inextricably intertwined with her remaining claims on appeal.  The Board will defer adjudication of the TDIU clam until the development deemed necessary for the remaining claims have been completed.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of a right knee, right shoulder disorder, a bilateral foot disorder, and a cervical spine injury, to include any additional records from the VA facilities since June 17, 2016, as well as VA treatment records from Decatur VAMC from January 1, 2000, to December 31, 2001, and Winston-Salem VAMC from December 21, 2001, to March 31, 2005.  All records/responses received must be associated with the electronic claims file.  

2.  Thereafter, following the completion of the above and any additional development deemed necessary readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


